                                 Case 3:18-cv-07797-JSC Document 25 Filed 05/24/19 Page 1 of 3



                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 James P. Wagoner, #58553
                               jim.wagoner@mccormickbarstow.com
                           3 Christian D. Jinkerson, #232143
                               ian.jinkerson@mccormickbarstow.com
                           4 Beau R. Mosman, #321404
                               beau.mosman@mccormickbarstow.com
                           5 7647 North Fresno Street
                             Fresno, California 93720
                           6 Telephone:     (559) 433-1300
                             Facsimile:     (559) 433-2300
                           7
                             Attorneys for Government Employees Insurance
                           8 Company, aka GEICO

                           9

                       10                                 UNITED STATES DISTRICT COURT

                       11                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                       12

                       13 Ramji Govindarajan,                                  Case No. 3:18-cv-07797

                       14                   Plaintiff,                         [PROPOSED] ORDER GRANTING
                                                                               MOTION FOR SUMMARY JUDGMENT
                       15           v.                                         OR, IN THE ALTERNATIVE, PARTIAL
                                                                               SUMMARY JUDGMENT
                       16 Government Employees Insurance Company
                          aka GEICO, a Maryland Corporation,                   Date: July 11, 2019
                       17                                                      Time: 9:00 a.m.
                                       Defendant.                              Crtrm.: F - 15th Floor
                       18
                                                                               Judge: Hon. Jacqueline Scott Corley
                       19

                       20           The motion for summary judgment or, in the alternative, partial summary judgment filed by
                       21 Government Employees Insurance Company (“GEICO”) on May 24, 2019 came before the Court on

                       22 July 11, 2019 in the above-referenced proceeding, after adequate notice to Plaintiff Ramji

                       23 Govindarajan. After consideration of the evidence submitted and the arguments of counsel, the Court

                       24 is satisfied that there is no genuine issue of material fact to be tried, and that GEICO is entitled to

                       25 summary judgment as a matter of law.

                       26           IT IS HEREBY ORDERED AND ADJUDGED as follows:
                       27           1.      GEICO’s motion for summary judgment as to the all causes of action in the complaint
                       28 of Plaintiff Ramji Govindarajan is GRANTED in its entirety, and
MCCORMICK, BARSTOW ,                                                                                 3:18-cv-07797
 SHEPPARD, W AYTE &
   CARRUTH LLP                  [PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE,
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                     PARTIAL SUMMARY JUDGMENT
                                    Case 3:18-cv-07797-JSC Document 25 Filed 05/24/19 Page 2 of 3



                           1               2.   Judgment shall be entered in favor of GEICO, and against Plaintiff Ramji Govindarajan

                           2 as to all causes of action in the complaint herein.

                           3 IT IS SO ORDERED.

                           4

                           5 DATED: ________, 2019
                                                                                        The Hon. Jacqueline Scott Corley
                           6                                                         Judge of the United States District Court
                           7   6053635.1

                           8

                           9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18
                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
MCCORMICK, BARSTOW ,
                                                                         2                              3:18-cv-07797
 SHEPPARD, W AYTE &
   CARRUTH LLP                     [PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE,
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                        PARTIAL SUMMARY JUDGMENT
                                 Case 3:18-cv-07797-JSC Document 25 Filed 05/24/19 Page 3 of 3



                           1                                     PROOF OF SERVICE
                           2 STATE OF CALIFORNIA, COUNTY OF FRESNO

                           3         At the time of service, I was over 18 years of age and not a party to this action. I am
                             employed in the County of Fresno, State of California. My business address is 7647 North Fresno
                           4 Street, Fresno, CA 93720.

                           5     On May 24, 2019, I served true copies of the following document(s) described as
                          [PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT OR, IN THE
                        6 ALTERNATIVE, PARTIAL SUMMARY JUDGMENT on the interested parties in this action as
                          follows:
                        7
                                 J. Curtis Edmondson                    Attorney for Plaintiff,
                        8        Law Offices of J. Curtis Edmondson     RAMJI GOVINDARAJAN
                                 Venture Commerce Center
                        9        3699 NE John Olsen Ave.
                                 Hillsboro, OR 97124
                       10        Phone: (503) 336-3749
                                 Fax: (503) 482-7418
                       11        Email: jcedmondson@edmolaw.com

                       12         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)
                          with the Clerk of the Court by using the CM/ECF system. Participants in the case who are registered
                       13 CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered
                          CM/ECF users will be served by mail or by other means permitted by the court rules.
                       14
                                  I declare under penalty of perjury under the laws of the United States of America that the
                       15 foregoing is true and correct and that I am employed in the office of a member of the bar of this Court
                          at whose direction the service was made.
                       16
                                  Executed on May 24, 2019, at Fresno, California.
                       17

                       18
                                                                             /s/ Marisela Taylor
                       19                                                    Marisela Taylor
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
MCCORMICK, BARSTOW ,                                                                                  3:18-cv-07797
 SHEPPARD, W AYTE &
   CARRUTH LLP                   [PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE,
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                      PARTIAL SUMMARY JUDGMENT
